El Juez Asociado Señor Cókdova Dávila,
emitió la opinión: tribunal.
Delfina Rivera suscribió quince pagarés a favor de Rogelio de León, quien ejercita la presente acción en cobro de-un número de esos pagarés que no ban sido satisfechos.
En el becbo tercero de la demanda se alega que se acom-pañan estos pagarés a la referida demanda, y en el hecho-cuarto se ratifica esta alegación cuando se dice que dichos-pagarés vencidos, y firmados por la demandada a favor del. demandante, “se unen a esta demanda y forman parte de-la misma.”
La demandada, luego de anotada su rebeldía y de dictarse-sentencia en su contra, interpuso el presente recurso de-apelación. El demandante apelado solicita su desestima-ción, entre otras razones, por considerarlo frívolo.
La demandada apelante, para demostrar que el aludido recurso no es frívolo, afirma que la corte a quo erré al declarar con lugar la demanda, y condenar a la apelante a pagar al apelado las cantidades que se expresan en la sentencia, porque dicha demanda no aduce hechos suficientespara determinar una causa de acción, ya que en la- misma na se alega que los pagarés a que se refiere hayan sido entregados al apelado, o cuando menos que éste se encuentre en posesión de los mismos.
*619Sostiene la parte apelante qne en el caso de Schlüter & Co. v. Gonzales, 34 D.P.R. 303, esta, corte resolvió qne en el cobro de pagarés es necesario aleg’ar, además de baber sido suscritos, la entrega de los mismos, o cuando menos la posesión de ellos por el demandante. En la decisión citada se dice además que si el demandante hubiese alegado que era el tenedor de los documentos, la alegación de la entrega no hubiese sido indispensable porque la ley presupone la entrega en esos casos, a menos que se pueda destruir tal presunción.
Es verdad que el demandante no alega de una manera específica que esté en posesión de los . pagarés, pero dice y repite que une los mismos a la demanda, haciéndolos for-mar parte de la misma. Esta alegación demuestra clara-mente que los referidos documentos estaban en su posesión cuando los acompañó con la demanda y los hizo formar parte integrante de sus alegaciones.

El recurso interpuesto es, a nuestro juicio, frivolo, y debe ser desestimado.

El Juez Presidente Señor del Toro no intervino.